MONARCH CASINO REPORTS FOURTH QUARTER AND RECORD FULL-YEARRESULTS Highlights from the fourth quarter results: · Net revenue of $36.9 million · Income from operations of $5.6 million · EBITDA(1) of $7.7 million · Diluted EPS of 21 cents Highlights from the full-year record results: · Net revenue of $159.9 million · Income from operations of $35.7 million · EBITDA(1) of $43.8 million · Diluted EPS of $1.27 RENO, NV - February 20, 2008 - Monarch Casino & Resort, Inc. (NASDAQ: MCRI) (the "Company"), owner of the Atlantis Casino Resort Spa (the “Atlantis”) in Reno, Nevada, today announced fourth-quarter and full-year results for the periods ended December 31, RESULTS FOR THE QUARTER ENDED DECEMBER 31, 2007 The Company reported fourth-quarter net revenue of $36.9 million, slightly lower than the $37.0 million reported for the comparative quarter in 2006. The Company announced quarterly income from operations of $5.6 million, EBITDA(1) of $7.7 million and diluted
